     Case 1:19-cv-00188-JRH-BKE Document 14 Filed 09/11/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


THERESA BRADLEY,

             Plaintiff,

      V.                                             CV 119-188


BETSY DEVOS,Secretary U.S. Dept. of
Education; MICHAEL E. HOROWITZ,
Inspector General U.S. Dept. of Education;
UNITED STATES DEPT. OF EDUCATION;
and NAVIENT CORPORATION,

             Defendants.



                                         ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Couit ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint for failure to state a claim upon which relief can be

granted, and CLOSES this civil action.

      SO ORDERED this /A'^ay of September, 2020, at Augusta, Georgia.



                                         J. RANjtetrHALLrCHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
